GUIDRY, J.,
concurs.
|¶1 agree with the majority’s conclusion that the district court did not err in denying Mr. Baldone’s petition for writ of mandamus. It appears that a challenge to the processes by which La. R.S. 18:107(B) is implemented would be more properly sought by means of a declaratory judgment action or other ordinary proceeding.
Additionally, I write separately to express my concern that the law does 'not appear to provide guidance to a registrar when a voter’s choice does not fall within the options provided. Here, Mr. Baldone sought to change his registration from one recognized party to two recognized parties; he did not choose “other” — the option’generally provided when a voter wishes to register with a party that has not’ been recognized under La. R.S. 18:441. I question whether or not the registrar had the authority to choose a party designation for him, rather than simply declining to change his registration status.